DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 September 2021 has been entered.
 
Status
	Applicant’s reply dated 30 September 2021 to the previous Office action dated 30 June 2021 is acknowledged.  Pursuant to amendments therein, claims 1-5, 7-11, and 13-27 are pending in the application.
	The rejection under 35 U.S.C. 112 made in the previous Office action is withdrawn in view of applicant’s claim amendments, but a new (modified) rejection under 35 U.S.C. 112 is made herein in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-11, and 13-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Examples 1-5, does not reasonably provide enablement for any other structure.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Evaluating enablement requires determining whether any undue experimentation is necessary for a skilled artisan to determine how to make and/or use the claimed invention. Factors to be considered in determining whether any necessary experimentation is "undue" include, but are not limited to: a) the nature of the invention; b) the breath of the claims; c) the state of the prior art, the level of one of ordinary skill; d) the level of predictability in the art; e) the amount of direction provided by the inventor; f) the existence of working examples; and g) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. See In re Wands, 858 F.2d 731,737, 8 U.S.P.Q. 2d 1400, 1404 (Fed. Cir. 1988).
The nature of the invention:

The nature of the invention is such that the claimed structure must be formed in such a manner and using such constituents that the structure and/or elements thereof exhibit such claimed properties.
The breadth of the claims:
The instant claims broadly encompass all the claimed structures that exhibit such claimed properties.  With respect to the constituents of the structure, the claims merely specify that the structure comprise two different polyvinyl alcohols in a very broad concentration range and one or more active agents selected from very broad genus groups in a very broad concentration range, and thus the structure is open-ended with 
The state of the prior art:
The prior art of Glenn, JR. et al. (US 2012/0021026 A1; published 26 January 2012; of record) discloses the structure specified in the claims as discussed in previous Office actions other than the multi-row capillary die used to form the fibrous structure, and does not disclose the claimed properties.  Applicant argues that the claimed multi-row capillary die-spun meltblown soluble fibrous elements have microstructure extremely different from a fibrous structure produced by a single orifice fluid film fibrillation nozzle system as in Glenn, JR, et al. (remarks pages 7-8 filed 03 March 2021).  Previously in the prosecution of this application, a scope of enablement rejection was withdrawn when the element-forming material was specified as comprising polyvinyl alcohol (see interview summary dated 19 July 2019 and Office action dated 01 November 2019) as the examiner was under the impression that such structures comprising polyvinyl alcohol necessarily exhibited such claimed properties, and thus the structures disclosed by Glenn, JR, et al. would have necessarily exhibited such claimed properties, but it is now apparent based on applicant’s arguments and the state of the prior art that merely comprising polyvinyl alcohol is not sufficient for such structures to exhibit such claimed properties.  Thus, the state of the prior art is such that undue experimentation would have been necessary for a skilled artisan to determine how to make structures such that they exhibit the claimed properties, with the exception of Examples 1-5.
The level of predictability in the art:

The amount of direction provided by the inventor:
Applicant indicates that microstructures provide for the claimed properties, but the specification does not provide any specific direction about what particular microstructures are required or specifically what combinations of components and methods of making provide for such microstructures, with the exception of Examples 1-5.
The existence of working examples:
 There are five examples provided that exhibit the claimed properties, but there are no obvious commonalities/patterns among such examples that would explain such properties, and the comparative examples have similar components yet do not exhibit the claimed properties, and thus it is not clear from such examples what specific components and/or methods are needed to provide for such claimed properties in any non-exemplified fibrous structure.  Although Examples 1-2 and 4-5 include polyvinyl 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
Undue experimentation would have been needed to discover and test each structure having the claimed structural components in order to determine whether each structure exhibits the claimed properties, based on the nature of the invention, the breadth of the claims, the state of the prior art, the unpredictability of the art, the lack of direction provided by the applicant, and the lack of obvious commonalities/patterns among the working examples, as discussed above.
In conclusion, the specification does not provide sufficient guidance as to how one skilled in the art would have gone about forming fibrous structures that exhibit the claimed properties, other than the 5 examples provided in the specification.

Response to Arguments
Applicant's arguments filed 30 September 2021 have been fully considered but they are not persuasive.
.

Conclusion
No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617